Citation Nr: 1415770	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-46 248	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a respiratory disability due to exposure to asbestos.

2.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine degenerative joint disease and spondylosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc and joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran had active duty from December 1971 to March 1981, February 1985 to February 1986, and July 1986 to April 1991.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Anchorage, Alaska, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that denied the claim of entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc and joint disease; and dismissed the claims of entitlement to service connection for a respiratory disability due to exposure to asbestos, entitlement to an initial evaluation in excess of 20 percent for cervical spine degenerative joint disease and spondylosis, and entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint disorder.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In November 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the February 2012 Board decision is vacated.  



	                        ____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


